Citation Nr: 0704681	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals of left wrist fracture.

2.  Entitlement to service connection for sinusitis/allergic 
rhinitis.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1997 to August 2002.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas which, in part, granted service 
connection for a left wrist fracture; a noncompensable (zero 
percent) disability rating was assigned.  The April 2004 
rating decision also denied the veteran's claims of 
entitlement to service connection for a bilateral knee 
disability, sinusitis/allergic rhinitis and migraine 
headaches.  The veteran initiated an appeal of this 
determination, which was perfected with the timely filing of 
his substantive appeal (VA Form 9) in June 2005.  The veteran 
subsequently moved from Texas to Massachusetts; the Boston RO 
currently has jurisdiction over the veteran's claims.

The veteran was awarded a 10 percent disability rating based 
on multiple noncompensable disabilities in a January 2006 
rating decision.  Such was discontinued when the veteran was 
awarded service connection for tinnitus and assigned a 10 
percent disability rating as detailed further below.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in June 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

Issues not on appeal

One issue previously on appeal, entitlement to service 
connection for tinnitus, was granted by the RO in a March 
2006 rating decision.  To the Board's knowledge, the veteran 
has not disagreed with that decision and it is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Two other issues which were developed by the RO and certified 
to the Board, entitlement to a compensable disability rating 
for service-connected bilateral pes planus and entitlement to 
service connection for bilateral hearing loss, were excluded 
by the veteran during his October 2006 hearing presentation.  
See the October 2006 hearing transcript, page 3 [where the 
veteran indicated he wished to make arguments as to "each of 
the four conditions"].  The Board construes the veteran's 
testimony as sufficient to withdraw these two claims from the 
present appeal.  See 38 C.F.R. § 20.204 (b)(1) (2006).  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected left wrist disability is 
manifested by full ranges of motion, with no functional loss 
identified on objective examination.

2.  The competent medical evidence of record does not show 
that the veteran currently has a diagnosed sinus disability.

3.  The competent medical evidence of record does not show 
that the veteran currently has a diagnosed bilateral knee 
disability.

4.  The competent medical evidence of record does not show 
that the veteran currently has a diagnosed migraine headache 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected left wrist disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5215 (2006).

2.  A sinus disability was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  A migraine headache disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The procedural development of the claims are controlled by 
the Veterans Claims Assistance Act of 2000 (the VCAA), which 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA must inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to all of the issues on appeal.  The veteran was 
informed of the relevant law and regulations pertaining to 
his increased rating claim in a letter from the RO dated 
March 27, 2006.  With respect to the veteran's service 
connection claims, the veteran was informed of the relevant 
law and regulations pertaining to these claims in a letter 
from the Houston RO dated March 14, 2003, including the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease or event in 
military service."

The veteran was informed of VA's duty to assist him in the 
development of his claims and advised of the provisions 
relating to the VCAA in the above-referenced March 2003 
letter.  Specifically, the veteran was advised in the March 
2003 VCAA letter that VA would assist him in obtaining 
medical records, employment records, or records from other 
Federal agencies.  The March 2003 VCAA letter indicated that 
the veteran's service medical records and records from the VA 
Medical Center in San Antonio, Texas had been requested on 
his behalf.  An additional letter from the Houston RO dated 
April 21, 2003 indicated that VA was having difficulty 
locating the veteran's service medical records and asked for 
his assistance; these records were eventually associated with 
the claims folder in November 2005.

With respect to private treatment records, the March 2003 
letter informed the veteran that VA would make reasonable 
efforts to obtain any private evidence relevant to his 
claims, and indicated that he would be informed if VA was 
unable to obtain any private records.  The March 2003 letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
agency or person that has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."   

The veteran was also advised in the March 2003 letter that VA 
medical examinations would be scheduled if necessary to make 
a decision on his claims.  

The Board notes that the March 2003 VCAA letter requested of 
the veteran: "If you believe that there are additional 
relevant treatment records that would assist in supporting 
your claim[s], you must notify us . . . . We will then make 
reasonable efforts to obtain it."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

A claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided with notice of the Dingess decision 
in a letter from the Boston RO dated March 27, 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and the 
impact of the condition and symptoms on employment."  The 
veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the March 2006 
letter informed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant because service connection has already been 
granted for the claim.  Elements (4) and (5) are rendered 
moot via the RO's denial of a compensable disability rating 
for the veteran's service-connected left wrist disability.  
In other words, any lack advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned. 

With respect to the service connection claims, element (1), 
veteran status, is not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability and (3), connection between the veteran's service-
connected disability and the claimed disabilities.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to those 
crucial elements.  Because the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  During his October 
2006 travel Board hearing the veteran did not indicate that 
he had any additional evidence to submit.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded examinations in November 2003 and November 2005.  
The reports of these examinations reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  
Thus, the Board finds that VA has satisfied the notification 
and duty to assist provisions of the VCAA and that no further 
actions need be undertaken on the veteran's behalf.  The 
Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2006).  
The veteran has been accorded the opportunity to present 
evidence and argument in support of his claims.  As noted in 
the Introduction, he presented personal testimony to the 
undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the Boston RO in October 2006.  Accordingly, the 
Board will proceed to a decision of the merits of the claims.

1.  Entitlement to a compensable disability rating for 
service-connected residuals of left wrist fracture.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected left wrist disability is 
currently evaluated at 0 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  DC 5215 provides a 10 percent rating 
for dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm, regardless of whether it 
involves the major or minor extremity.  Ten percent is the 
only available compensable rating under this code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).

For purposes of VA compensation, normal dorsiflexion of the 
wrist is zero to 70 degrees and normal palmar flexion is zero 
to 80 degrees.  See 38 C.F.R. § 4.71, Plate I (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
veteran's left wrist disorder is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5215 [wrist, limitation of 
motion of] (2006).  Though the veteran does not demonstrate 
limitation in his range of left wrist motion, the only other 
available diagnostic code pertaining to the wrist concerns 
ankylosis, a more disabling condition of the joint that is 
not demonstrated in the medical evidence in this case.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

Nor does the evidence demonstrate that the veteran has 
arthritis in the left wrist, as shown by the November 2003 
and November 2005 X-ray reports.  Therefore, a rating 
pursuant to Diagnostic Code 5003 [degenerative arthritis] is 
not warranted.

Accordingly, as there is no more suitable alternative for the 
veteran's left wrist disability, and neither the veteran or 
his representative have suggested one, the Board will 
continue to apply Diagnostic Code 5215 to the current claim. 

Schedular rating

Range of motion testing during the November 2003 examination 
for VA demonstrated that the veteran could achieve a full 70 
degrees of dorsiflexion and 80 degrees of palmar flexion in 
the left wrist.  The same was the case during the more recent 
November 2005 examination.  The veteran had full range of 
motion in the left wrist, with dorsiflexion to 70 degrees and 
palmar flexion to 80 degrees. 

There is no other objective medical evidence that 
demonstrates the veteran has any loss of motion in the left 
wrist so as to warrant assignment of a 10 percent disability 
rating under Diagnostic Code 5215.  Accordingly, a 
compensable disability rating for the service-connected left 
wrist disability is not warranted.  See 38 C.F.R. § 4.31, 
supra.  

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  The veteran has complained 
of left wrist pain.  See the June 2006 hearing transcript, 
page 3.  However, there is no support in the objective 
medical evidence for an increased rating based on functional 
loss.  Indeed, in November 2005 the fee-basis examiner 
specifically concluded with respect to the left wrist that 
"joint function is not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  Without resorting to mere speculation, pain, 
fatigue, weakness, lack of endurance and incoordination do 
not cause additional functional loss after repetitive use or 
during flare-ups."  These findings are in concert with the 
report from November 2003 when the examiner noted that with 
respect to the left wrist, "the joint range of motion is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination."  

Although the Board has taken the veteran's self-reports of 
severe pain into account, it places greater weight of 
probative value on the objective medical evidence of record, 
which does not document any significant functional loss or 
pathology to account for the pain.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Thus, the record affords no 
basis upon which to assign a compensable rating based on 
38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation is at issue, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record does not show 
that the veteran's service-connected left wrist disability 
has not changed appreciably since the veteran filed his 
claim.  There appear to have been no medical findings and no 
other evidence that would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, August 26, 2002.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has not raised the matter himself.  Moreover, the 
veteran has not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  In summary, the Board concludes that 
a preponderance of the evidence is against the veteran's 
claim for entitlement to a compensable disability rating for 
his service-connected left wrist disability.  The benefit 
sought on appeal is accordingly denied.  


2.  Entitlement to service connection for sinusitis/allergic 
rhinitis.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for migraine headaches.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection also presupposes a diagnosis of a current 
disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A 
"current disability" means a disability established by 
competent medical evidence.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Analysis

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion the 
veteran has chronic disability due to sinus, bilateral knee 
or migraine headache disorders.  Specifically, on examination 
in November 2005 for compensation purposes, the examination 
of the nasal area revealed no nasal obstruction, deviated 
septum, partial loss of the nose or ala, scar or 
disfigurement disfigurement.  No rhinitis or sinusitis was 
detected.  X-rays of the sinuses were normal, and the 
examiner noted there was no pathology with which to render a 
diagnosis of sinusitis or rhinitis.  This lack of objective 
findings with regard to the veteran's sinuses was also 
reported in the November 2003 examination report for VA.  

With respect to the veteran's knees, range of motion testing 
during the November 2005 examination was within normal limits 
and other testing was normal.  Neurological examination was 
normal, with normal motor and sensory function.  X-rays of 
the left knee were normal, as were prior X-rays of both knees 
conducted during the November 2003 examination.  Despite some 
crepitus in the knees, the examiner found there was "no 
pathology with which to render a diagnosis . . . . Many 
people have ability to make some noise with their joints.  I 
reported the finding, but I didn't feel that it was adequate 
with which to make a diagnosis."  

With respect to the veteran's claim headaches, neurological 
examination of the veteran's cranial nerves during the 
November 2005 examination was normal, and coordination was 
within normal limits.  The examiner noted there was no 
outward pathology with which to render a diagnosis.  The 
Board notes the November 2003 examiner made a diagnosis of 
"migraine headaches."  However, this diagnosis appears to 
have been made on history reported by the veteran, as there 
was no objective evidence of headaches found during 
neurological examination or X-ray testing.  A medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  In any 
event, as of the time of the November 2005 fee-basis 
examination, there was no evidence of headache pathology 
sufficient to diagnose a chronic disability.

With respect to the veteran's knees, a previous diagnosis of 
"patellofemoral pain syndrome" had been rendered.  However, 
the November 2005 examiner, who conducted a thorough 
examination of the veteran's knees, found no clinical 
evidence of disability.  Similarly, physical examination and 
X-rays of the veteran's knees during the November 2003 fee-
basis examination were normal.  

The same is the case with the veteran's sinusitis/rhinitis 
claim.  A prior-dated June 2004 VA outpatient record noted 
"seasonal rhinitis," and a June 2006 statement from 
physician A.I.G. noted the veteran "has been diagnosed in 
the past with sinusitis and treated with nasal sprays."  
However, any symptoms of sinusitis and rhinitis appear to 
have resolved as of the time of the November 2005 as the 
examiner, who conducted a thorough examination of the 
veteran's sinuses, was unable to identify sinusitis or 
rhinitis.  The medical evidence does not show that the 
veteran currently has a chronic sinus disability.

The Board does not doubt that the veteran has had complaints 
and symptoms he relates to sinus, bilateral knee or headache 
disabilities.  However, this in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  No underlying current 
disabilities have been clinically identified.

The record does not include medical evidence of a chronic 
sinus, bilateral knee or migraine headache disability to 
satisfy the medical evidence requirement of a current 
disability.  38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  Lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his sinus, 
bilateral knee and headache claims are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In the absence of any currently diagnosis of a chronic 
disabilities of the sinus, bilateral knee and migraine 
headache, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
sinus, bilateral knee and headache claims, and the claims may 
not be granted.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  With respect to Hickson 
element (2) and the sinus and headache claims, consistent 
with the veteran's testimony, service medical records 
indicate the veteran complained of sinus problems in April 
2001, and records dated in April 2001 and July 2002 indicate 
a diagnosis of "allergic rhinitis."  The veteran also 
complained of headaches prior to separation in June 2002.  
Accordingly, Hickson element (2) is met for the sinus and 
headache claims.

As for the bilateral knee claim, consistent with the 
veteran's testimony, the service medical records are negative 
for any complaint, diagnosis or treatment of knee problems.  
[The Board notes the veteran did sustain an insect bite to 
the right knee in November 2001; however, he is seeking 
service connection for a musculoskeletal problem, which 
renders this record irrelevant to the current claim.].  
Specifically, the veteran's July 2002 separation examination 
showed normal clinical evaluations of the lower extremities.  
Accordingly, Hickson element (2) has not been met for the 
bilateral knee claim.  

With respect to Hickson element (3), medical nexus, in the 
absence of current sinus, bilateral knee and migraine 
headache disabilities, it follows that medical nexus is 
necessarily lacking also.  There is of record no competent 
medical evidence supportive of this element in the current 
record.  Under the circumstances, the appeals for service 
connection must be denied.  The veteran is free, however, to 
apply to reopen these claims with the RO at any time with new 
and material evidence, especially medical evidence of chronic 
disabilities that are or could be related to service.  














ORDER

Entitlement to a compensable disability rating for service-
connected residuals of left wrist fracture is denied.

Entitlement to service connection for sinusitis/allergic 
rhinitis is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for migraine headaches is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


